Title: To James Madison from John Sevier, 29 November 1803
From: Sevier, John
To: Madison, James



Sir
Knoxville 29 November 1803
I have duly received your letter of the 14th Instant wherein you are pleased to ask My attention towards ascertaining some particular facts relative to lands in which your friend is concerned. A few days only since the arrival of your letter, since which I have made some Enquiry, the result seems to be that the lands lay some distance on the Indian side of the line, provided it be that I have conjectured. I am not able to ascertain with any accuracy from whom the land was purchased, but is intimated to me from a Robert King. It strikes me that for My information it will be necessary to have the land Well Identified, and to be of avail in Court by the certificate, the No. of the original patents, the Courses, the Quantity and dates of the conveyances should be forwarded whereby the land can be ascertained with precision and certificates made out which will sufficiently explain and Identify it to be the same on which the litigation are depending. You will please reflect on the propriety of My observations and if any thing in My power wherein I can serve you or your friend, be assured sir, it will with great cheerfulness and promptitude be executed. With sentiments of great respect & esteem, I remain sir, your Most obedt. Hbl Sevt.
John: Sevier
 

   
   RC (DLC). Marked “(duplicate).”



   
   Letter not found.



   
   John Sevier (1745–1815) emigrated from Virginia to the Tennessee region in 1773. He served in the American Revolution and was governor of the short-lived state of Franklin. He served as congressional representative from North Carolina, 1789–91, and as governor of Tennessee, 1796–1801 and 1803–9. He was congressional representative for Tennessee from 1811 until his death (Sobel and Raimo, Biographical Directory of the Governors, 4:1465).


